617 So.2d 720 (1993)
STATE of Florida, Appellant,
v.
Darren James NESTA, Appellee.
No. 91-04222.
District Court of Appeal of Florida, Second District.
February 26, 1993.
*721 Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, and Cecilia A. Traina, Asst. Public Defender, Bartow, for appellee.
PER CURIAM.
Appellee, Darren James Nesta, was charged with dealing in stolen property under section 812.019, Florida Statutes (1991). Appellee admitted stealing jewelry and selling it to a pawnbroker. He allegedly committed these acts to obtain money to buy food and intended to repurchase the items from the pawn shop. The trial court granted his motion to dismiss based on his argument that he had not violated the statute because he stole the item for his own personal use and did not intend to place the stolen property into the stream of commerce.
We agree with the state that the charge should not have been dismissed. One who attempts to sell or sells stolen goods to a pawnbroker is not using the stolen items for his own personal use but has met the statutory requirements for dealing in stolen property. State v. Camp, 579 So.2d 763 (Fla. 5th DCA 1991), approved, 596 So.2d 1055 (Fla. 1992); Bailey v. State, 559 So.2d 742 (Fla. 1st DCA 1990). We reverse and remand for reinstatement of the charge.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.